        Case
         Case1:17-cv-08223-PKC
              1:17-cv-08223-PKC Document
                                 Document212-1
                                          213 Filed
                                               Filed10/14/20
                                                     09/29/20 Page
                                                               Page11ofof44




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE
 COMMISSION,

                        Plaintiff,                No. 17-cv-8223 (PKC)
                v.

 MOHAMMED ALI RASHID,

                        Defendant.

                              FINAL JUDGMENT AS TO
                         DEFENDANT MOHAMMED ALI RASHID

       Pursuant to Rule 58 of the Federal Rules of Civil Procedure and this Court’s Findings of

Facts and Conclusions of Law (the “Court’s Findings”) [Doc. 221], which is incorporated herein,

Final Judgment is entered for:

       (1)     Plaintiff Securities and Exchange Commission (“SEC”) and against Defendant

Mohammed Ali Rashid (“Rashid” or “Defendant”) for violating Section 206(2) of the Investment

Advisers Act of 1940 (the “Advisers Act” or the “Act”), 15 U.S.C. §§ 80b-6(2).

       (2)     Rashid and against the SEC on its claims that Rashid violated Section 206(1) of the

Advisers Act or, alternatively, that Rashid aided and abetted a violation of Section 206(1) of the

Act.

       Having found Rashid liable for a primary violation of Section 206(2) of the Advisers Act,

the Court does not reach whether or not Rashid should be found liable of aiding and abetting a

violation of Section 206(2) of the Act.

       Accordingly, as discussed in greater detail in the Court’s Findings (Doc. 221), and having

considered the submissions of the Parties as well as the trial record of these proceedings:



                                                -1-
        Case
         Case1:17-cv-08223-PKC
              1:17-cv-08223-PKC Document
                                 Document212-1
                                          213 Filed
                                               Filed10/14/20
                                                     09/29/20 Page
                                                               Page22ofof44




                                                 I.

                             PERMANENT INJUNCTION
             SECTION 206(2) OF THE INVESTMENT ADVISERS ACT OF 1940

       IT IS ORDERED, ADJUDGED, AND DECREED that Rashid and his agents, servants,

employees, attorneys, and all persons in active concert or participation with him, who receive

actual notice of this judgment by personal service or otherwise are permanently restrained and

enjoined from violating, directly or indirectly, Section 206(2) of the Advisers Act, [15 U.S.C. §§

80b-6] by, while acting as an investment adviser, by the use of the means and instrumentalities of

interstate commerce and of the mails, directly or indirectly, engaging in transactions, practices,

and courses of business which operate as a fraud or deceit upon his clients and prospective clients.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                II.

                                          CIVIL PENALTY

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Rashid shall pay a

civil penalty in the amount of $240,000 to the Securities and Exchange Commission pursuant to

15 U.S.C. § 80b-9(e). Rashid shall make this payment within 30 days after entry of this Final

Judgment.

       Rashid may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request.      Payment may also be made directly

from     a     bank     account     via     Pay.gov     through      the    SEC       website     at


                                                -2-
        Case
         Case1:17-cv-08223-PKC
              1:17-cv-08223-PKC Document
                                 Document212-1
                                          213 Filed
                                               Filed10/14/20
                                                     09/29/20 Page
                                                               Page33ofof44




http://www.sec.gov/about/offices/ofm.htm .     Rashid may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court, Mohammed Ali Rashid as a defendant in this action, and specifying that payment is

made pursuant to this Final Judgment.

       Rashid shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel of record in this action. By making this

payment, Rashid relinquishes all legal and equitable right, title, and interest in such funds and no

part of the funds shall be returned to Rashid. The Commission shall send the funds paid pursuant

to this Final Judgment to the United States Treasury. Rashid shall pay post-judgment interest on

any delinquent amounts pursuant to 28 USC § 1961.

                                                III.

                              RETENTION OF JURISDICTION

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall

retain jurisdiction of this matter for the purposes of enforcing the terms of the Final Judgment.

                                                IV.

                       FEDERAL RULE OF CIVIL PROCEDURE 58

       There being no just reason for delay, pursuant to Rule 58 of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.




                                                -3-
      Case
       Case1:17-cv-08223-PKC
            1:17-cv-08223-PKC Document
                               Document212-1
                                        213 Filed
                                             Filed10/14/20
                                                   09/29/20 Page
                                                             Page44ofof44




        10/14/2020
Dated: _____________________
        New York, New York




                                      -4-
